I dissent. No reported case has gone so far as to hold, as we are about to hold in principle that a foreign corporation, if admitted to another state, may be assessed for the privilege of doing business in such state only on the earnings of the local business or on the capital employed therein. The license fee exacted by this state is in no sense a tax on the entire business or property, or the entire income of the relator. It does not come under the condemnation of such cases as International PaperCo. v. Mass. (246 U.S. 135). It places no direct burden either upon interstate commerce or on *Page 70 
property beyond the jurisdiction of the state. It aims to attach a value to the privilege of doing business in the state not based on the capital employed or the income produced in this state merely, but ascertained by a mode of measurement which considers the intrastate business as part of a going concern. The burden is indirect and generally speaking not unfair. (Maine v. GrandTrunk Ry. Co., 142 U.S. 217; U.S. Glue Co. v. Town of OakCreek, 247 U.S. 321.)
The order appealed from should be reversed and the writ of certiorari dismissed, with costs in all courts.
CHASE and CRANE, JJ., concur with CARDOZO, J.; ANDREWS, J., concurs in result in opinion; HISCOCK, Ch. J., and COLLIN, J., dissent and vote for affirmance on ground that statute is unconstitutional; POUND, J., reads dissenting opinion.
Ordered accordingly.